Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of June , 2013, by and among ECOtality, Inc., a Nevada corporation (the “ Company ”), and each of the several purchasers signatory hereto (each, an “ Investor ” and collectively, the “ Investors ”). RECITALS WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement, dated as of the date hereof, between the Company and each Investor (the “ Purchase Agreement ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein and other valuable consideration received, and with the intent to be legally bound, the Company and each Investor hereby agree as follows: 1. Definitions . Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement will have the respective meanings given such terms in the Purchase Agreement. As used in this Agreement, the following terms have the respective meanings set forth in this Section 1
